Title: [Diary entry: 8 January 1786]
From: Washington, George
To: 

Sunday 8th. Thermometer at 27 in the Morng.—38 at Noon and 35 at Night. Day clear, with the wind pretty fresh at No. West in the forenoon which moderating as the Sun rose backed to South West and grew calm towards the evening. Mr. Bushrod Washington and his Wife went away after Breakfast and about 11 Oclock Betcy & Patcy Custis returned to Abingdon in my Chariot—accompanied by their Brother & Sister, Nelly & Washington Custis. Sent my Boat of this afternoon with the Flour for Alexandria, with which she returned last Night on Acct. of the weather.